 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          SEAN POWELL,                                    CASE NO. C17-1573JLR

11                                Plaintiff,                ORDER
                   v.
12
            UNITED RENTALS (NORTH
13
            AMERICA), INC.,
14
                                  Defendant.
15
            On March 6, 2019, the court held oral argument on Defendant United Rentals
16
     (North America), Inc.’s (“United Rentals”) motion to compel arbitration. (Mot. (Dkt.
17
     # 62); see also 3/1/19 Order (Dkt. # 69).) During oral argument, the court raised the
18
     possibility of transferring this matter to the United States District Court for the District of
19
     Connecticut. The court raised this possibility in light of the clause in the arbitration
20
     agreement at issue that grants that court, in addition to a Connecticut state court,
21
     //
22


     ORDER - 1
 1   “exclusive jurisdiction” to “interpret[] and enforce[] . . . the terms” of the arbitration

 2   agreement. (See Marzulla Decl. (Dkt. # 64) ¶ 4, Ex. A (“Agreement”) § D.)

 3          In the Ninth Circuit, a district court may raise sua sponte the issue of transfer as

 4   long as the affected parties are given an opportunity to be heard. See Lexington Ins. Co.

 5   v. Centex Homes, 795 F. Supp. 2d 1084, 1090 (D. Haw. 2011) (“The court may transfer

 6   venue sua sponte, so long as the parties are first given an opportunity to present their

 7   views on the issue.”) (citing Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986)). In

 8   a supplemental brief submitted after oral argument, Mr. Powell argues that sua sponte

 9   transfer to the District of Connecticut would be improper under 28 U.S.C. § 1404(a).

10   (See Pl. Supp. Br. (Dkt. # 71).) United Rentals’ supplemental brief addresses a different

11   issue raised at oral argument but does not expressly discuss United Rentals’ position on

12   the appropriateness of transfer. (See Def. Supp. Br. (Dkt. # 72).) Accordingly, the court

13   ORDERS United Rentals to file, no later than Friday, March 22, 2018, at 5:00 p.m., a

14   second supplemental brief on the propriety of transfer to the District of Connecticut under

15   28 U.S.C. § 1404(a). United Rentals need not repeat the arguments regarding waiver it

16   made in its reply to Mr. Powell’s response to its motion to compel arbitration and at oral

17   //

18   //

19   //

20   //

21   //

22   //


     ORDER - 2
 1   argument. (See Reply (Dkt. # 68) at 3.) United Rentals shall limit its supplemental brief

 2   to no more than five pages.

 3         Dated this 19th day of March, 2019.

 4

 5                                                   A
                                                     The Honorable James L. Robart
 6
                                                     U.S. District Court Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
